353 F.2d 738
Joseph J. MULHERN, Sr., Executor of the Estate of Robert M.Carroll, Deceased, Plaintiff-Appellant,v.CAPITAL AIRLINES, INC., and United Air Lines, Inc.,Defendants-Appellees.
No. 168, Docket 29984.
United States Court of Appeals Second Circuit.
Argued Nov. 17, 1965.Decided Nov. 17, 1965.

John F. Mulhern, Boston, Mass.  (Raymond V. Rebecchi, New York City, on the brief), for plaintiff-appellant.
William J. Junkerman, John H. Riggs, Jr., and Haight, Gardner, Poor & Havens, New York City, for defendants-appellees.
Before LUMBARD, Chief Judge, and MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Having previously studied the briefs and appellant's Appendix, we heard argument and affirmed in open court.  The case arises out of the same plane crash and involves legal questions identical with those before this Court earlier this year in Skahill v. Capital Airlines, Inc., April 20, 1965, 2 Cir., Docket No. 29422, affirmed in open court on the opinion of Judge Levet below, reported at 234 F. Supp. 906.  We agree with the panel of this Court sitting in that case (Kaufman, Hays and Anderson, C. JJ.).


2
Affirmed.